Exhibit 10.17

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of the 1st Day of July, 2009

Or such earlier date as the parties may agree.

A M O N G

OPEN TEXT CORPORATION,

a corporation amalgamated under the laws of

Ontario (hereinafter referred to as the

“Corporation”)

OF THE FIRST PART

- and -

EUGENE ROMAN

(hereinafter referred to as the “Executive”)

OF THE SECOND PART

WHEREAS the Corporation is desirous of retaining the services of the Executive
as an employee of the Corporation and as its Executive;

AND WHEREAS the Executive has agreed to enter into and deliver this Agreement on
the terms and conditions contained herein.

AND WHEREAS the Executive has agreed to enter into and deliver this Agreement in
consideration of receiving certain additional benefits and other additional
compensation as provided for pursuant to the terms of this Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained and for other good and valuable
consideration, the parties agree as follows:



--------------------------------------------------------------------------------

1. DEFINITIONS

For the purposes of this Agreement, the following terms shall have the following
meanings, respectively:

 

  a. “Act” means the Business Corporations Act (Ontario), as amended from time
to time;

 

  b. “Agreement” means this Agreement as may be amended or supplemented from
time to time, including any and all schedules annexed hereto;

 

  c. “Annual Base Salary” has the meaning ascribed to that term in Section 5(a)
hereof;

 

  d. “Audit Committee” means the audit committee of the Board of Directors of
the Corporation as may be constituted from time to time;

 

  e. “Board of Directors” means the board of directors of the Corporation as may
be constituted from time to time and “Directors” means the directors of the
Corporation;

 

  f. “Change of Control” means either of the following events:

 

  i. the sale of all or substantially all of the assets of the Corporation; or

 

  ii. any transaction whereby any person, together with Affiliates and
Associates of such person, or any group of persons acting in concert
(collectively, “Acquiror” or “Acquirors”), acquires beneficial ownership of more
than 50% of the issued common shares of the Corporation on a fully diluted
basis, or any transaction as a result of which beneficial ownership of common
shares constituting more than 50% in the aggregate of the issued common shares
of the Corporation on a fully diluted basis cease to be held by persons who are
shareholders of the Corporation as at the date hereof or by Affiliates or
Associates of such present shareholders;

(for the purposes of this definition and this Agreement, whether persons are
affiliated or associated shall be determined in accordance with the definitions
of “Affiliate” and “Associate” in the provisions of the Act as such provisions
may be amended, supplemented or replaced from time to time and for purposes of
this definition the terms “group” and “beneficial ownership” shall have the
meanings ascribed thereto under Section 14(d)(2) of the Securities Act and Rule
13d-3 of the General Rules of the Securities Act, respectively);



--------------------------------------------------------------------------------

  g. “Compensation Committee” means the compensation committee of the Board of
Directors of the Corporation as may be constituted from time to time;

 

  h. “Date of Termination” shall mean the date of termination of the Executive’s
employment, whether by death of the Executive, by the Executive or by the
Corporation pursuant to the terms of this Agreement;

 

  i. “Disability” has the meaning ascribed to that term in Section 11(b) hereof;

 

  j. “Incumbent Director” shall mean any member of the Board of Directors who
was a member of the Board of Directors immediately prior to a Change of Control
and any successor to an Incumbent Director who was recommended or appointed to
succeed any Incumbent Director by the affirmative vote of the Directors when
that affirmative vote includes the affirmative vote of a majority of the
Incumbent Directors then on the Board of Directors;

 

  k. “Just Cause” shall mean:

 

  i. the failure by the Executive to perform his duties according to the terms
of his employment (other than those (A): that follow a demotion in his position
or duties; or (B) resulting from the Executive’s Disability) after the
Corporation has given the Executive reasonable notice of such failure and a
reasonable opportunity to correct it;

 

  ii. the engaging by the Executive in any act that is materially injurious to
the Corporation, monetarily or otherwise, but not including, following a Change
of Control, the expression of opinions contrary to those directors of the
Corporation who are not Incumbent Directors or those of the Acquirors;

 

  iii. the engaging by the Executive in any act of dishonesty resulting or
intended to result directly or indirectly in personal gain of the Executive at
the Corporation’s expense, including the failure by the Executive to honour his
fiduciary duties to the Corporation and his duty to act in the best interests of
the Corporation;

 

  iv. the failure by the Executive to comply with the provisions of
Section 11(c) where the Executive elects to terminate his employment with the
Corporation unless such termination of employment is properly given in
accordance with the terms of Section 14(b) hereof; or



--------------------------------------------------------------------------------

  v. the failure of the Executive to abide by the terms of any resolution passed
by the Board of Directors.

 

  l. “Person” or “persons” includes an individual, sole proprietorship,
partnership, unincorporated association, unincorporated syndicate,
unincorporated organization, trust, body corporate, and a natural person in his
capacity as trustee, executor, administrator or other legal representative;

 

  m. “Parachute Event” means the occurrence of the following without the
Executive’s written consent (except in connection with the termination of the
employment of the Executive for Just Cause or Disability or termination of the
Executive’s employment because of the death of the Executive):

 

  i. a material change (other than those that are consistent with a promotion)
in the Executive’s position or duties, responsibilities, title or office in
effect immediately prior to the Change of Control (except for a change in any
position or duties as a director of the Corporation), which includes any removal
of the Executive from or any failure to re-elect or re-appoint the Executive to
any such positions or offices.

 

  ii. a material reduction by the Corporation or any of its subsidiaries of the
Executive’s salary, benefits or any other form of remuneration payable by the
Corporation or its subsidiaries; or

 

  iii. any material failure by the Corporation or its subsidiaries to provide
any benefit, bonus, profit sharing, incentive, remuneration or compensation
plan, stock ownership or purchase plan, pension plan or retirement plan in which
the Executive is participating or entitled to participate immediately prior to a
Change of Control, or the Corporation or its subsidiaries taking any action or
failing to take any action that would materially adversely affect the
Executive’s participation in or materially reduce his rights or benefits under
or pursuant to any such plan;

 

  iv. any other material breach by the Corporation of this Agreement;

 

  n. “Securities Act” means the Securities Exchange Act of 1934, as amended from
time to time;

 

  o. “Voluntary Termination” means the termination of the Executive’s employment
with the Corporation by the Executive at his discretion in accordance with the
provisions of Section 11(c) of this Agreement.



--------------------------------------------------------------------------------

2. TERM

The Corporation shall employ the Executive for an indefinite period commencing
on July 1, 2009, subject, however, to earlier termination as hereinafter
provided.

 

3. DUTIES

The Executive is engaged and agrees to perform services for and on behalf of the
Corporation as its Chief Information Officer. The Executive shall serve the
Corporation and any subsidiaries of the Corporation in such capacity or
capacities and shall perform such duties and exercise such powers pertaining to
the management and operation of the Corporation and any Subsidiaries and
Associates of the Corporation (as those terms are defined in the Act) as may be
determined from time to time by the Chief Executive Officer (“CEO”), consistent
with the office of the Executive. The Executive shall:

 

  i. devote his full time and attention and his best efforts to the business and
affairs of the Corporation;

 

  ii. perform those duties that may be assigned to the Executive diligently and
faithfully to the best of the Executive’s abilities and in the best interests of
the Corporation; and

 

  iii. use his best efforts to promote the interests and goodwill of the
Corporation.

 

4. REPORTING PROCEDURES

The Executive shall report to John Shackleton which will be referenced forward
as the “Reporting Manager”. The Executive shall report fully on the management,
operations and business affairs of the Corporation and advise to the best of his
ability and in accordance with business standards on business matters that may
arise from time to time during the term of this Agreement.

 

5. REMUNERATION AND BENEFITS

 

  a.

The annual base salary (“Annual Base Salary”) payable to the Executive for his
services hereunder for each year of the term of this Agreement shall be
determined by the CEO upon recommendation by the Compensation Committee and set
out in a separate document, subject to the provisions of Section 7, and
exclusive of bonuses, benefits and other compensation as provided for herein.
The Annual Base Salary payable to the Executive pursuant to the provisions of
this section 5 shall be payable in such manner as other payments are made by the
Corporation to senior executives or in such



--------------------------------------------------------------------------------

  other manner as may be mutually agreed upon, less, in any case, all applicable
deductions or withholdings as required by law. The Annual Base Salary shall be
in accordance with Schedule “A” subject to the provisions of Section 7.

 

  b. The Corporation shall provide the Executive with employee benefits
comparable to those provided by the Corporation from time to time to other
senior executives of the Corporation. Benefits to be enjoyed by the Executive
during the term of this Agreement shall be in accordance with Schedule “B”, as
amended from time to time, and shall include reimbursement of any properly
incurred expenses as provided for in Section 10 hereof.

 

  c.

The Executive will be eligible to participate in the “Long-Term Incentive
Program” (LTIP) upon the July 1st immediately following accepting employment
with the corporation. The value of the LTIP is determined at the beginning of
the LTIP term in relation to the Executive’s on-target-earnings. (OTE =
Executive’s annual base salary + variable compensation at target). This value
target will be used for the three-year term of the incentive plan.

 

6. ANNUAL VARIABLE COMPENSATION

In addition to the Executive’s Annual Base Salary, the Executive shall be
entitled to earn a variable pay (the “Variable Compensation”) which shall be
based upon performance goals established by the CEO from time to time and set
forth in a separate document. Any changes respecting the amount or other terms
of the Variable Compensation payable to the Executive must be approved by the
CEO. The Variable Compensation target at 100% achievement shall be in accordance
with Schedule “A” subject to the provisions of Section 7.

 

7. SALARY AND/OR VARIABLE COMPENSATION ADJUSTMENTS

Other than as herein provided, there shall be no cost-of-living increase or
merit increase in the Annual Base Salary or increases in any variable
compensation payable to the Executive unless agreed to in writing by the
Reporting Manager. The Reporting Manager shall review annually the Annual Base
Salary and all other compensation to be received by the Executive under this
Agreement along with the Compensation Committee of the Board of Directors.

 

8. OPTIONS and SHARES

 

  a.

Options. The Corporation shall permit the Executive to participate in any share
option plan, share purchase plan, retirement plan or similar plan offered by the
Corporation from time to time to its senior executives in the manner and to the
extent authorized by the Compensation Committee of the Board of Directors. The
Compensation Committee of the Board of Directors may, in its absolute
discretion, grant additional options, subject to approval by the



--------------------------------------------------------------------------------

  Board of Directors, and it may review the advisability of additional option
grants for the Executive.

 

  b. Shares. The Executive agrees to comply with the Equity Ownership Guidelines
as set out in accordance with Exhibit II.

 

9. VACATION

The Executive shall be entitled to 20 days paid vacation per fiscal year of the
Corporation at a time approved in advance by the Reporting Manager, which
approval shall not be unreasonably withheld but shall take into account the
staffing requirements of the Corporation and the need for the timely performance
of the Executive’s responsibilities. Any vacation entitlement hereunder shall be
subject to the Corporation’s policy respecting same in effect from time to time.

 

10. EXPENSES

Subject to the terms of this section, the Executive shall be reimbursed for all
reasonable travel, home-office, and other out-of-pocket expenses actually and
properly incurred by the Executive from time to time in connection with carrying
out his duties hereunder. Determination of whether expenses are reasonable or
not shall be made by the Reporting Manager. For all such expenses the Executive
shall furnish to the Corporation originals of all invoices or statements in
respect of which the Executive seeks reimbursement.

 

11. TERMINATION

 

  a. For Just Cause

The Corporation may immediately terminate the employment of the Executive for
Just Cause without notice or any payment in lieu of notice, and for purposes of
greater certainty, the Corporation shall have no obligation to make any payments
to the Executive on account of severance or variable compensation or partial
bonuses or any other amounts except as expressly stipulated in Section 12(a)
hereof.

 

  b. For Disability/Death

This Agreement may be immediately terminated by the Corporation by notice to the
Executive if the Executive is determined to suffer from disability. The
Executive shall be deemed to suffer from disability (hereinafter referred to as
“Disability”) if in any year during the employment period, because of ill
health, physical or mental disability, or for other causes beyond the control of
the Executive, the Executive has been continuously unable or unwilling or has
failed to perform the Executive’s duties for 120 consecutive days, or if, during
any year of the employment period, the Executive has been unable or unwilling or
has failed to perform his duties for a total of 180 days, consecutive or not.
The CEO, acting



--------------------------------------------------------------------------------

reasonably, shall (subject to paragraph 32 herein), finally determine if the
Executive is suffering from ill health, physical or mental disability or other
causes beyond his control during the time periods as hereinbefore set forth in
the event of any dispute between the Executive and the Corporation concerning
the occurrence of Disability for purposes of this Section.

Notwithstanding any short term or long term corporate benefits or insurance
policies relating to disability maintained by the Corporation at the relevant
time, if during any period of ill health, physical or mental disability or for
other causes beyond the control of the Executive, the Executive has been
continuously unable or unwilling or has failed to perform the Executive’s duties
less than 120 consecutive days (the “Short-Term Illness”), the Executive shall
continue to receive all amounts of remuneration and benefits otherwise payable
to and enjoyed by the Executive under this Agreement less any and all amounts
received by and/or payable to the Executive in connection with benefits paid
and/or payable as a result of such Short-Term Illness (i.e. no duplicate
payments as a result of short term disability payments and the Executive’s
salary payments that are due during the Short-Term Illness time period). Upon
termination of this Agreement as a result of Disability, the Corporation shall
pay to the Executive the severance payment provided for in Subsection 12(b)
hereof less any and all amounts received by and/or payable to the Executive in
connection with benefits paid and/or payable as a result of the Disability. Upon
termination of this Agreement as a result of Disability, the Corporation shall
permit the Executive to continue to participate in those employee benefits
referred to in Section 5(b) hereof, to the extent enjoyed by the Executive prior
to the occurrence of Disability, for the number of months of severance payments
set forth in the chart on Exhibit 1. The term “any year of the employment
period” means any period of 12 consecutive months during the employment period.

This Agreement shall terminate without notice or any payment in lieu thereof
immediately upon the death of the Executive.

 

  c. Voluntary Termination by Executive

If the Executive is desirous of voluntarily terminating his employment with the
Corporation, the Executive agrees to give the Corporation 3 months advance
written notice of such termination in which case the Executive shall not be
entitled to any payment on account of severance under Section 12(b) hereof. The
Reporting Manager and the CEO may waive such notice in writing after consulting
with the Board of Directors, in their sole and absolute discretion, in which
case the Executive’s employment shall be deemed to terminate immediately,
provided the Executive shall still be entitled to compensation due on account of
Annual Base Salary and benefits earned up to the last date of the 3 month
advance written notice period given by the Executive and any Performance Bonus
earned and prorated during such 3 month notice period. Provided that the
Executive gives the 3 month notice as required hereunder, any unvested options
which would have otherwise vested during such advance written notice period
shall be permitted to continue to vest during such period. The Executive shall
have the right to exercise any options which are vested as at the Date of



--------------------------------------------------------------------------------

Termination for the period which is 90 days following such Date of Termination
(the “90 Day Period”). For purposes of this Section 11(c), the term “Date of
Termination” shall mean the actual day on which the Executive ceases to be
employed plus the remainder of the 3 month notice period if and to the extent
waived by the Reporting Manager and the CEO in consultation with the Board of
Directors. Any termination properly given under Section 14(b) hereof and in
accordance with the terms thereof shall not be considered a voluntary
termination under this Section 11(c).

 

  d. Termination by Corporation Other than For Just Cause, Disability or Death

The Corporation may terminate the employment of the Executive, notwithstanding
any other provision of this Agreement, upon compliance with the terms of
Section 12(b) hereof.

 

12. SEVERANCE PAYMENTS

 

  a. Upon termination of the Executive’s employment for Just Cause, the
Executive shall not be entitled to any severance or other payment other than
Annual Base Salary earned by the Executive before the Date of Termination
calculated pro rata up to and including the Date of Termination and all
outstanding and accrued vacation pay to the Date of Termination. Upon
termination of the Executive’s employment: (i) for death; or (ii) by the
voluntary termination of the employment of the Executive by the Executive
pursuant to Section 11(c) hereof, the Executive shall not be entitled to any
severance or other payment other than Annual Base Salary and any Variable
Compensation earned by the Executive before the Date of Termination calculated
pro rata up to and including the Date of Termination (which under Section 11(c)
shall be as defined therein) and all outstanding and accrued vacation pay to the
Date of Termination.

Notwithstanding anything to the contrary in Section 12.b below, the Executive
shall not be entitled to any Variable Compensation earned by the Executive
before the Date of Termination unless the Executive gives the Corporation the
advanced written notice required by Section 11(c) hereof.

 

  b. If the Executive’s employment is terminated by the Corporation for any
other reason other than the reasons set forth in Section 12(a), the Executive
shall be entitled to receive, for the number of months of severance payments set
forth in the chart on Exhibit 1, all of the health and dental benefits (other
than disability benefits, accidental death and dismemberment benefits and life
insurance benefits) that he received from the Corporation immediately prior to
the termination, PLUS:

 

  (i)

All outstanding base salary earned before the Date of Termination, less any
amounts that the Executive received in



--------------------------------------------------------------------------------

  connection with benefits paid or payable as a result of Disability if
applicable;

 

  (ii) Any Variable Compensation which has been earned by the Executive before
the Date of Termination calculated on a pro rata basis based on the number of
months in the current bonus period up to and including the Date of Termination
((pro rata Variable Compensation = annual VC target / 12) x the number of months
in the then-current VC period up to and including the Date of Termination);

 

  (iii) Additional payments based on the Executive’s length of service with the
Company, calculated as Executive’s monthly base salary for the number of months
set forth in the chart on Exhibit 1, less any amounts received by and/or payable
to Executive in connection with benefits paid or payable as a result of the
Disability if applicable(for purposes of this section 12.b.(iii), Executive’s
service start date is 10/1/2008);

 

  (iv) An amount equal to 1/12 of the Variable Compensation payments earned by
Executive during the bonus year preceding the current VC year times the number
of months referred to in the chart on Exhibit 1, based on Executive’s length of
service with the Company; and

 

  (v) All outstanding and accrued vacation pay.

 

  (vi) All properly incurred and reasonable business expenses owing to Executive
as of the Date of Termination; and

If, at the Date of Termination, there were any memberships in any clubs, social
or athletic organizations paid for by the Corporation pursuant to Schedule B
hereof at the Date of Termination, the Corporation will not take any action to
terminate such memberships but will not renew any such membership that expires
or reimburse the Executive for any further payments thereunder.

Any amounts due hereunder on account of severance in 12.b.(iii) and 12.b.(iv)
above shall be paid by the Corporation to the Executive on a monthly basis
commencing 30 days following the Date of Termination and not in a lump sum.

 

  c.

Except as expressly stipulated in Sections 11(c) or 14 hereof or in this
Section 12(d), any options which have not vested as of the Date of Termination
(being in the case where the Corporation gives notice, the date



--------------------------------------------------------------------------------

  specified by the Corporation as the date on which the Executive’s employment
will terminate) shall terminate and be of no further force and effect as of the
Date of Termination and neither any period of notice nor any payment in lieu
thereof upon termination of employment hereunder shall be considered as
extending the period of employment for the purposes of vesting of options
notwithstanding anything to the contrary in any other agreement between the
Corporation and the Executive. Notwithstanding anything contained in this
Section 12, in the event of termination by the Corporation other than for Just
Cause, the Executive shall have the right to exercise any options which are
vested as at the Date of Termination for the 90 Day Period (as defined in
Section 11(c). Any unvested options which would have otherwise vested during
such 90 Day Period shall continue to vest during that period and to the extent
any unvested options have vested during such 90 Day Period, the Executive shall
also be entitled to exercise those options within a rolling 90 day period after
the date of vesting of such options, which period will not exceed 180 days
following the Date of Termination. In addition, notwithstanding anything
contained in this Section 12 or elsewhere in this Agreement, in the event of
termination due to death of the Executive, the estate of the Executive shall be
entitled, at any time during the period which is 12 months following the date of
death of the Executive (the “12 Month Period”), to exercise any options which
have vested as at the date of death of the Executive. In addition, any unvested
options which would have otherwise vested during such 12 Month Period shall
continue to vest during that period and to the extent of any unvested options
have vested during such period, the Executive’s estate shall be entitled to
exercise those options within a period which starts on the day of vesting and
ends 12 months from the date of death of the Executive.

For purposes of greater certainty, if the Executive is terminated for Just
Cause, Death or if the Executive’s employment hereunder is terminated by the
Executive pursuant to Section 11(c) then no payment whatsoever shall be made to
the Executive under this Section.

 

13. NO FURTHER ENTITLEMENTS

Except as expressly provided in Sections 11 and 12 above and Section 14 below,
where the Executive’s employment has been terminated by the Executive or
terminated or deemed to have been terminated by the Corporation for any reason,
the Executive will not be entitled to receive any further payments, in lieu of
notice or as damages for any reason whatsoever. Except as to any entitlement as
expressly provided in this Agreement, the Executive hereby waives any claims the
Executive may have against the Corporation for or in respect of termination pay,
severance pay, or on account of loss of office or employment or notice in lieu
thereof, or any other cause, including human rights legislation.



--------------------------------------------------------------------------------

14. OPTION ACCELERATION AND SEVERANCE PAYMENTS ON CHANGE OF CONTROL

 

  a. Termination by the Corporation

If the Executive’s employment is terminated by the Corporation upon the giving
of written notice of such termination to the Executive at any time within the 6
month period following a Change of Control (other than for Just Cause,
Disability or Death), then the Executive shall be entitled to the following:

 

  i. such payments on account of severance as provided for under Section 12(b)
of this Agreement; and

 

  ii. notwithstanding anything to the contrary in Section 12 hereof or in this
Agreement, all options granted by the Corporation to the Executive shall,
following the giving of any notice by the Corporation under this Section 14(a),
be deemed to vest immediately and shall be exercisable by the Executive for a
period of 90 days following the giving of such notice by the Corporation
hereunder.

 

  b. Termination by Executive

If the Executive’s employment is terminated by the Executive upon the giving of
written notice of such termination to the Corporation within the 6 month period
following a Change of Control, and within 60 days following the occurrence of a
Parachute Event, which shall be described in detail by the Executive in the
written notice of termination given to the Corporation, the Executive shall be
entitled to the following:

 

  i. such payments on account of severance as provided for under Section 12(b)
of this Agreement;

 

  ii. notwithstanding anything to the contrary in Section 12 hereof or in this
Agreement, all options granted by the Corporation to the Executive shall,
following the giving of proper notice by the Executive, under this
Section 14(b), be deemed to vest immediately and shall be exercisable by the
Executive for a period of 90 days following the giving of such notice.

 

15. DISCLOSURE

During the employment period, the Executive shall promptly disclose to the CEO
full information concerning any interest, direct or indirect, of the Executive
(as owner, shareholder, partner, lender or other investor, director, officer,
employee, consultant or otherwise) or any member of his family in any business
that is reasonably known to the



--------------------------------------------------------------------------------

Executive to purchase or otherwise obtain services or products from, or to sell
or otherwise provide services or products to the Corporation or to any of its
suppliers or customers.

 

16. NON-COMPETITION/NON-SOLICITATION/PROPRIETARY RIGHTS AGREEMENT

The Executive agrees to execute contemporaneously with his execution of this
Agreement the confidentiality, non-solicitation, non-competition and
inventions/proprietary rights agreement in substantially the form annexed hereto
as Schedule “C”.

 

17. RETURN OF MATERIALS

All files, forms, brochures, books, materials, written correspondence,
memoranda, documents, manuals, computer disks, software products and lists
(including lists of customers, suppliers, products and prices) pertaining to the
business of the Corporation or any of its subsidiaries and associates that may
come into the possession or control of the Executive shall at all times remain
the property of the Corporation or such Subsidiary or Associate, as the case may
be. On termination of the Executive’s employment for any reason, the Executive
agrees to deliver promptly to the Corporation all such property of the
Corporation in the possession of the Executive or directly or indirectly under
the control of the Executive. The Executive agrees not to make for his personal
or business use or that of any other party, reproductions or copies of any such
property or other property of the Corporation.

 

18. GOVERNING LAW

This agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario.

 

19. SEVERABILITY

If any provision of this agreement, including the breadth or scope of such
provision, shall be held by any court of competent jurisdiction to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the validity or enforceability of the remaining provisions, or part
thereof, of this agreement and such remaining provisions, or part thereof, shall
remain enforceable and binding.

 

20. ENFORCEABILITY

The Executive hereby confirms and agrees that the covenants and restrictions
pertaining to the Executive contained in this Agreement, are reasonable and
valid and hereby further acknowledges and agrees that the Corporation would
suffer irreparable injury in the event of any breach by the Executive of his
obligations under any such covenant or restriction. Accordingly, the Executive
hereby acknowledges and agrees that damages would be an inadequate remedy at law
in connection with any such breach and that the Corporation



--------------------------------------------------------------------------------

shall therefore be entitled in lieu of any action for damages, temporary and
permanent injunctive relief enjoining and restraining the Executive from any
such breach.

 

21. ASSIGNMENT OF AGREEMENT

The Executive may not assign, pledge or encumber the Executive’s interest in
this agreement nor assign any of the rights or duties of the Executive under
this agreement without the prior written consent of the Corporation. This
Agreement may be freely assigned by the Corporation to a purchaser of all or
substantially all of the assets of the Corporation, a subsidiary of the
Corporation, a division of the Corporation or the Affiliates or Associates of
the Corporation, as long as the purchaser/assignee expressly agrees in writing
to assume the obligations of the Corporation under this Agreement.

 

22. SUCCESSORS

This agreement shall be binding on and enure to the benefit of the successors
and assigns of the Corporation and the heirs, executors, personal legal
representatives and permitted assigns of the Executive.

 

23. NOTICES

Any notice or other communication required or permitted to be given hereunder
shall be in writing and either delivered by hand or mailed by prepaid registered
mail. At any time other than during a general discontinuance of postal service
due to strike, lock-out or otherwise, a notice so mailed shall be deemed to have
been received three business days after the postmarked date thereof or, if
delivered by hand, shall be deemed to have been received at the time it is
delivered. If there is a general discontinuance of postal service due to strike,
lock-out or otherwise, a notice sent by prepaid registered mail shall be deemed
to have been received three business days after the resumption of postal
service. Notices shall be addressed as follows:

 

  i. If to the Corporation:

275 Frank Tompa Drive

Waterloo, Ontario

Canada N2L 0A1

 

  ii. If to the Executive:

Eugene Roman

970 Indian Road

Mississauga, Ontario

Canada, L5H 1R5



--------------------------------------------------------------------------------

24. LEGAL ADVICE

The Executive hereby represents and warrants to the Corporation and acknowledges
and agrees that he had the opportunity to seek and was not prevented nor
discouraged by the Corporation from seeking independent legal advice prior to
the execution and delivery of this agreement and that, in the event that he did
not avail himself of that opportunity prior to signing this agreement, he did so
voluntarily without any undue pressure and agrees that his failure to obtain
independent legal advice shall not be used by him as a defence to the
enforcement of his obligations under this agreement.

 

25. RESIGNATION OF DIRECTORSHIPS, ETC.

The Executive agrees that after termination of his/her employment, he/she will,
at the request of the CEO, tender his/her resignation from any position he/she
may hold as an officer or director of the Corporation or any of its Affiliated
or Associated companies, and the Executive further covenants and agrees, if so
requested by the CEO, not to stand for re-election to any office of the
Corporation or any of its Affiliated or Associated companies at any time
following termination of the Executive’s employment hereunder.

 

26. NO DEROGATION

Nothing herein derogates from any rights the Executive may have under applicable
law, except as set out in this section. The parties agree that the rights,
entitlements and benefits set out in this Agreement to be paid to the Executive
are in full satisfaction of any rights or entitlements the Executive may have as
against subsidiaries of the Corporation as a result of the termination of his
employment with such subsidiaries.

 

27. CURRENCY

All dollars referenced herein are in Canadian dollars unless expressly provided
to the contrary.

 

28. WITHHOLDING

The Corporation shall have the right to withhold from any and all payments
required to be made to the Executive pursuant to this Agreement all federal,
provincial, local, and/or other taxes which the Corporation determines are
required to be withheld in accordance with applicable statutes or regulations.

 

29. NON-DISPARAGEMENT

The Executive covenants and agrees that he shall not engage in any pattern of
conduct that involves the making or publishing of written or oral statements or
remarks (including,



--------------------------------------------------------------------------------

without limitation, the repetition or distribution of derogatory rumours,
allegations, negative reports or comments) which are disparaging, deleterious or
damaging to the integrity, reputation or goodwill of the Corporation, its
affiliates or its and their management.

 

30. PRIVACY

The Executive acknowledges and agrees that the Corporation may collect, use and
disclose his personal information for purposes relating to his employment with
the Corporation. The purposes of such collection, use and disclosure include,
but are not limited to:

(a) ensuring that the Executive is paid for his services to the Corporation
which includes disclosure to third party payroll providers;

(b) administering and/or facilitating the provision of any benefits to which the
Executive is or may become entitled to, including bonuses, medical, dental,
disability and life insurance benefits, pension, group RRSP and/or stock
options. This shall include the disclosure of the Executive’s personal
information to the Corporation’s third party service providers and
administrators;

(c) compliance by the Corporation with any regulatory reporting and withholding
requirements relating to the Executive’s employment;

(d) in the event of a sale or transfer of all or part of the shares or assets of
the Corporation, disclosing to any potential acquiring organization the
Executive’s personal information solely for the purposes of determining the
value of the Corporation and its assets and liabilities and to evaluate the
Executive’s position in the Corporation. If the Executive’s personal information
is disclosed to any potential acquiring organization, the Corporation will
require the potential acquiring organization to agree to protect the privacy of
the Executive’s personal information in a manner that is consistent with any
policy of the Corporation dealing with privacy that may be in effect from time
to time and/or any applicable law that may be in effect from time to time;

(e) compliance by the Corporation of its obligations to report improper or
illegal conduct by any of its directors, officers, employees or agents under any
applicable securities, criminal or other law; and

(f) monitoring the Executive’s access to the Corporation’s electronic-media
services in order to ensure that the use of such services is in compliance with
the Corporation’s policies and procedures and is not in violation of any
applicable laws.



--------------------------------------------------------------------------------

If the Executive’s specific consent to the collection, use or disclosure of his
personal information is required in the future, the Executive hereby agrees to
provide such consent, and if the Executive refuses to provide or withdraws his
consent, the Executive acknowledges that his employment and/or his entitlement
to certain employment benefits may be negatively affected.

 

31. ENTIRE AGREEMENT

This Agreement constitutes the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, written or oral, among the parties relating to
such subject matter, including any other employment agreement made between the
Corporation and the Executive.

 

32. ARBITRATION

If there is a disagreement or dispute between the parties with respect to this
Agreement or the interpretation thereof, such disagreement or dispute will be
referred to binding arbitration to be conducted by a single arbitrator, if
Executive and the Corporation agree upon one, otherwise by three arbitrators
appointed as hereinafter set out, pursuant to the provisions of the Arbitrations
Act 1991 (Ontario) and any amendments thereto. A party who wishes to arbitrate
shall give written notice of such intention to the other party (a “Notice of
Intention”). The arbitrator shall be appointed by agreement by agreement of
Executive and the Corporation or, in default of agreement within ten
(10) Business Days of service of the Notice of Intention, each of Executive and
the Corporation shall within five (5) Business Days of the expiry of the
aforesaid ten (10) Business Day period, select one arbitrator and notify the
other of its selection, with the third arbitrator to be chosen by the first two
named arbitrators within five (5) Business Days of the expiry of the aforesaid
five (5) Business Day period. If one of the parties does not so notify the other
of its selection within the prescribed time, then the arbitrator selected by the
other party in accordance with the above procedure shall be the sole arbitrator.
The arbitration shall be held in the City of Toronto. The procedure to be
followed shall be as agreed by the parties or, in default of agreement,
determined by the arbitrator(s), provided, however, that depositions or
examinations for discovery will not be allowed but information may be exchanged
by other means. The parties will use their best efforts to ensure that the
arbitration hearing is conducted no later than sixty (60) days after the
arbitrator is, or arbitrators are, selected. The final decision of the
arbitrator or arbitrators or any two of the three arbitrators will be furnished
to the parties in writing and will constitute a conclusive determination of the
issue in question, binding upon the parties, without right of appeal. The fees
and expenses of the arbitration shall be in the discretion of the arbitrator(s).
Judgment upon the award may be entered in any court of competent jurisdiction.



--------------------------------------------------------------------------------

33. FORUM SELECTION

The parties hereby agree that all demands, claims, actions, causes of action,
suits, proceedings and litigation between or among the parties or arising out of
the employment relationship between the Executive and the Corporation not
subject to the Arbitration provision in Section 32 hereof shall be filed, tried
and litigated only in a federal or provincial court located in Ontario, Canada.
In connection with the foregoing, the parties hereto irrevocably consent to the
jurisdiction and venue of such court and expressly waive any claims or defenses
of lack of jurisdiction of or proper venue by such court.

 

34. NO CONFLICTING OBLIGATIONS

The Executive represents and warrants that none of the negotiation, entering
into or performance of this Agreement has resulted in or may result in a breach
by the Executive of any agreement, duty or other obligation with or to any
Person, including, without limitation, any agreement, duty or obligation not to
compete with any Person or to keep confidential the confidential information of
any Person, and there exists no agreement, duty or other obligation binding upon
the Executive that conflicts with the Executive’s obligations under this
Agreement. The Executive agrees to indemnify and hold the Corporation, its
officers, directors, employees, agents and consultants harmless against any and
all claims, liabilities, damages or costs incurred by any of them by reason of
an alleged violation by the Executive of the representations contained in this
Section.

 

35. NO SET OFF

The existence of any claim, demand, action or cause of action of the Executive
against the Corporation, whether or not based upon this Agreement, will not
constitute a defense to the enforcement by the Corporation of any covenant or
agreement of the Executive contained herein.

 

36. AMENDEMENT

This Agreement may be amended, modified or supplemented only by a written
agreement executed by each of the parties hereto.

 

37. HEADINGS

The headings in this Agreement have been inserted solely for ease of reference
and shall not be considered in the interpretation or construction of this
Agreement.

 

38. COUNTERPARTS



--------------------------------------------------------------------------------

This Agreement may be executed in any number of counterparts, each of which
shall be an original, but such counterparts shall together constitute one and
the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this agreement as of the
date first above written.

 

    OPEN TEXT CORPORATION     Per:  

LOGO [g191815exd_pg019b.jpg]

      Authorized Signing Officer SIGNED, SEALED AND DELIVERED      

LOGO [g191815exd_pg019c.jpg]

in the presence of:    

)

)

)

 

LOGO [g191815exd_pg019a.jpg]

                  Eugene Roman



--------------------------------------------------------------------------------

SCHEDULE “A”

Remuneration – Salary and Variable Compensation

Schedule “A” to the Employment Agreement made as of the 1st Day of July, 2009 by
and between Open Text Corporation (the “Corporation”) and Eugene Roman (the
“Executive”).

a) The Annual Base Salary is $300,000 CDN

b) The Variable Compensation at 100% target is $125,000 CDN

Both “a” and “b” are subject to the provisions of Section 7 of the Employment
Agreement.



--------------------------------------------------------------------------------

SCHEDULE “B”

Remuneration – Executive Benefits

Schedule “B” to the Employment Agreement made as of the 1st Day of July, 2009 by
and between Open Text Corporation (the “Corporation”) and Eugene Roman (the
“Executive”).

Benefits to be enjoyed by the Executive during the term of this Agreement shall
include:

 

  (i) reimbursement of reasonable cell-phone or Blackberry expenses consistent
with corporate policy;

 

  (ii) each fiscal year you will be entitled to a $5,000 (USD currency
equivalent) perquisite allowance which may be used for reimbursement of the
following types of services or fees:

 

  •  

Financial planning

 

  •  

Tax planning

 

  •  

Estate planning

 

  •  

Athletic/Health Club

 

  •  

Additional Executive Life Insurance

 

  (iii) the services of Medisys Health Group Inc, or a provider of your choice
(Medcam). shall be retained to provide annual mandatory and regular Health
Examinations to our senior executive team.



--------------------------------------------------------------------------------

SCHEDULE C

EMPLOYEE CONFIDENTIALITY AND

NON-SOLICITATION AGREEMENT – GENERAL

As an employee of Open Text Corporation or any related or affiliated company
(the “Company”):

A. I understand and agree that I have a responsibility to protect and avoid the
unauthorized use or disclosure of confidential information of the Company; and

B. I have a responsibility not to solicit or entice away from the Company any
customer of the Company or any employee of the Company.

 

  I. Confidential Information. For purposes of this Agreement, the term
“confidential information” means all information that is not generally known and
which I obtained from the Company, or learn, discover, develop, conceive or
create during the term of my employment with the Company, and which relates
directly to the business or to assets of the Company. Confidential information
includes, but is not limited to: inventions, discoveries, know-how, ideas,
computer programs, designs, algorithms, processes and structures, product
information, research and development information, lists of clients and other
information related thereto, financial data and information, business plans and
processes, and any other information of the Company that the Company informs me,
or which I should know by virtue of my position or the circumstances in which I
learned it, is to be kept confidential. Confidential information also includes
information obtained by the Company in confidence from its vendors or its
clients. Confidential information may or may not be labeled as “confidential”.
If I am unsure as to whether information is “confidential”, I will ask my
manager for assistance.

Confidential information does not include any information that has been made
generally available to the public. It also does not include any general
technical skills or general experience gained by me during my employment with
the Company. I understand that the Company has no objection to my using these
skills and experience in any new business venture or employment following the
cessation of my employment with the Company.

I recognize and acknowledge that in the course of my employment with the Company
I may obtain knowledge of confidential and proprietary information of a special
and unique nature and value and I may become familiar with trade secrets of the
Company relating to the conduct and details of the Company’s business. While I
am employed by the Company and for a period of three years following the
cessation of my employment I agree:

A. to keep confidential and hold in secrecy and not disclose, divulge, publish,
reveal or otherwise make known, directly or indirectly, or suffer or permit to
be disclosed, divulged, published, revealed or otherwise made known to any
person whatsoever, or used (except for the benefit and proper purposes of the
Company), and shall faithfully do all in my power to assist the Company in
holding in secrecy all of the Company’s confidential information as defined
above.

B. to keep confidential and hold in secrecy and not disclose, divulge, publish,
reveal or otherwise make known, directly or indirectly, or suffer or permit to
be disclosed, divulged, published, revealed or otherwise made known to any
person whatsoever, or used (except for the benefit and proper purposes of the
Company) any and all secrets or confidential information related to the
Company’s activities or affairs which I now know or which are hereafter
disclosed or made known to me or otherwise learned or acquired by me, including
information respecting the business affairs, prospects, operations or strategic
plans respecting the Company, which knowledge I gain in my capacity as an
employee of the Company and which knowledge is not publicly available or
disclosed.

II. Agreement Not to Solicit. I agree that while I am an employee of the Company
and for six (6) months thereafter that I will:



--------------------------------------------------------------------------------

A. not solicit or entice or attempt to solicit or entice away from the Company
any of the employees of the Company to enter into employment or service with any
person, business, firm or corporation other than the Company;

B. not solicit or entice or attempt to solicit or entice away from the Company
any customer or any other person, firm or corporation dealing with the Company.

III. Return of Documents. Upon the cessation of my employment with the Company
for any reason, I agree to return to the Company all records, documents,
memoranda, or other papers, copies or recordings, tapes, disks containing
software, computer source code listings, routines, file layouts, record layouts,
system design information, models, manuals, documentation and notes as are in my
possession or control. I acknowledge and agree that all such items are strictly
confidential and are the sole and exclusive property of the Company.

IV. General.

A. I further represent and warrant that I have not entered into any Agreement
with any previous or present employer which would prevent me from accepting
employment with the Company or which would prevent me from lawfully executing
this Agreement.

B. I understand that the obligations outlined in this Agreement are the concern
and responsibility of all employees of the Company. I agree to report in writing
any violations of these policies to my manager or to the Vice-President of Human
Resources.

C. All the provisions of this Agreement will be deemed severable, and if any
part of any provision is held illegal, void or invalid under applicable law,
such provision may be changed to the extent reasonably necessary to make the
provision, as so changed, legal, valid and binding. If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Agreement will not in any way be affected or impaired, but
will remain binding in accordance with its terms.

D. This Agreement and all the rights and obligations arising herefrom shall be
interpreted and applied in accordance with the laws of the Province of Ontario
and in the courts of the Province of Ontario there shall be exclusive
jurisdiction to determine all disputes relating to this Agreement and all the
rights and obligations created hereby. I hereby irrevocably attorn to the
jurisdiction of the courts of the Province of Ontario.

E. I acknowledge that my employment with the Company is contingent on my
acceptance and my observance of this Agreement, and that such employment is
adequate and sufficient consideration to bind me to all of the covenants and
agreements made by me under this Agreement.

 

Cathy Huras

 

EUGENE ROMAN

Print Name of Witness   Print Name of Employee

LOGO [g191815exd_pg23b.jpg]

 

LOGO [g191815exd_pg23d.jpg]

Signature of Witness   Signature of Employee Date:   Nov 9/2009  



--------------------------------------------------------------------------------

Exhibit 1

Severance Payment vs. Length of Service

 

Length of Service (years)

 

Severance Payments in Months

Less than or equal to 1 year employment, but less than 10 years   12 months
severance Greater than or equal to 10 years continuous employment   12 months
severance for employment up to 10 years. Employment exceeding 10 years,
executive will receive an additional (1) month severance for each additional
year of employment over 10 years. Up to a maximum of 24 months severance.



--------------------------------------------------------------------------------

Exhibit II

EQUITY OWNERSHIP GUIDELINE

In a continuing effort to align the interests of the Executives of Open Text
Corporation, with the interests of OPEN TEXT’S shareholders, the Board of
Directors (the “Board”) hereby establishes the following recommended OPEN TEXT
equity ownership guidelines (the “Guidelines”).

COVERED EXECUTIVES

OPEN Text’s Executive Chairman/CSO, CEO/President, All NEO’s (Named Executive
Officers), Executive Leadership Team, (the “Covered Executives”) under these
guidelines.

OWNERSHIP GUIDELINES

The Board recommends that the Covered Executives achieve the equity ownership
levels within five (5) years of the date of the establishment of these
Guidelines (i.e., by October 1, 2014) or, for an executive who becomes a Covered
Executive after the date these Guidelines were adopted, within five (5) years
after the date of his/her qualification as a Covered Executive, and hold the
number of OPEN TEXT shares or share equivalents recommended for so long as they
are Covered Executives.

 

•    Executive Chairman*   4x base salary •    CEO/President*   4x base salary •
   ELT (Tier 1)   1x base salary

 

* The share ownership level for new incumbents to the Executive Chairman and CEO
roles will be reviewed and approved by the Compensation Committee at that time.

Covered Executives may achieve these Guidelines through the exercise of stock
option awards, purchases under the OPEN TEXT Employee Stock Purchase Plan
(ESPP), through open market purchases made in compliance with applicable
securities laws or through any equity plan(s) OPEN TEXT may adopt from time to
time providing for the acquisition of Open Text shares. Until the Guideline is
met, it is recommended that a Covered Executive retains a portion of any stock
option exercise or LTIP award in shares of Open Text stock to contribute to
these Guidelines.

For compliance guidance purposes, the shares will be valued at the greater of
their book value (i.e., purchase price) or the current market value, whichever
is greater. The Compensation Committee of the Board will review the recommended
executive ownership guideline achievement levels on an annual basis.

Dated this 25th day of October 2009